'Little, J.
1. When on the trial of an indictment containing three counts the court instructed the jury in these words: “You will not allow the charges .in the first and second counts of that indictment to disturb your deliberations; with those two counts you have no concern; you will look to the third count in the bill, and, applying the law as already given you in charge to the facts, make your verdict,” and there was a general"verdict of guilty, such verdict was properly treated as having been based on the third count in the indictment.
2. This case was argued by briefs, and the preceding note deals with the only question to which’ they refer.

Judgment affirmed.


All the Justices concurring.

Indictment for court of Macon. gaming. Before Judge Nottingham. March term, 1899. City
John R. Cooper, for plaintiff in error.
Robert Hodges, solicitor-general, contra.